Citation Nr: 1421115	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 10 percent for status post fasciotomy of the left calf for left superficial posterior compartment syndrome and removal of hematoma with status post surgical repair of the left gastrocnemius muscle (hereinafter, left calf muscle injury).

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Veteran represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to December 2003.  This matter comes before the Board of Veterans' Appeals (Board on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a psychiatric disorder to include major depressive disorder and PTSD, and which granted service connection and a noncompensable rating for a left calf muscle injury, effective in April 2007.  The Veteran appealed for service connection for a psychiatric disorder and for a compensable rating for his left calf muscle injury.  While on appeal, in a December 2009 rating decision, the RO granted a 10 percent rating for the left calf muscle injury, effective in April 2007.  The Veteran continued his appeal for a higher initial rating.  AB v Brown, 6 Vet App 35, 38 (1993).

It is also noted that during the pendency of the appeal, the RO in a June 2009 rating decision granted service connection for left calf nerve damage and for scar, both following a left calf fasciotomy and surgical repair, and assigned a 10 percent rating and noncompensable rating, respectively, effective in November 2008.  The question of higher disability ratings for the left calf nerve damage and scar are not in appellate status and will not be addressed in this decision (as was previously explained in a September 2013 Board remand).

In June 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC; a transcript of the hearing has been associated with the claims file.  

In September 2013, the Board remanded the case to the RO for additional development of the psychiatric disability and left calf muscle claims.  The TDIU rating issue was not addressed.  After further development, the RO in a January 2014 rating decision, granted service connection for PTSD and assigned ratings of 30 percent from April 5, 2007, 100 percent from May 23, 2011, and 50 percent from October 3, 2013.  Thus, remaining on appeal is the issue of service connection for a psychiatric disorder other than PTSD.  As was previously noted in the Board remand, the Veteran has been diagnosed with more than one psychiatric disability, and the Veteran's representative has objected to the RO's deletion from consideration any psychiatric disability other than PTSD (see the April 2012 statement of the representative).  Moreover, the representative has presented argument in February 2014 on the issue of a psychiatric disability other than PTSD.

The issues of whether there was clear and unmistakable error in an August 2010 rating decision that denied service connection for a back disability, service connection for hip bursitis as secondary to the service-connected left calf disability, and service connection for diabetes as secondary to service-connected disability have been raised by the Veteran's representative in a February 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is also noted that on at the hearing in June 2013, the Veteran reported numbness in the left lower extremity, and during an October 2013 VA examination he reported loss of sensation around the scar tissue in the left lower leg; thus, it appears the Veteran has raised the issues of a higher rating for the left calf nerve damage and scar, which has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a psychiatric disability other than PTSD and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since the effective date of service connection, the left calf muscle injury is productive of a disability picture reflective of moderate damage to Muscle Group XI; moderately severe damage to the muscle group is not demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for the left calf muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as in this case, service connection has been granted (i.e., for a left calf muscle injury) and an initial disability rating (i.e., a 10 percent rating) has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claim for a higher rating for a left calf muscle injury upon the grant of service connection.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008).

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran has had the opportunity to testify at a Board hearing before the undersigned Veterans Law Judge (VLJ).  In that regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2013, the undersigned VLJ indicated that the Veteran's testimony would focus on the issue of entitlement to an initial higher rating a left calf muscle injury, and noted the elements of the claim that was lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's disability.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, particularly the restrictions posed by his calf disability, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, the RO has obtained pertinent service treatment records and VA treatment records.  The Veteran has not identified any additionally available evidence for consideration in his appeal.  Also, VA has conducted VA examinations in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran underwent VA examinations in November 2007, June 2009, and October 2013, to determine the nature and severity of his service-connected left calf muscle disability.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the service-connected disability under governing rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran has not identified any evidence pertinent to the issue being decided that remains outstanding.  VA's duty to assist is met. 

Principles for Evaluating Muscle Injuries

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Guidance for evaluating muscle injuries caused by various missiles and other projectiles is offered under the provisions of 38 C.F.R. § 4.56.  The provisions of 38 C.F.R. § 4.56(d) directs, in pertinent part, that under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

...(2) Moderate disability of muscles -- (i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles - (i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, and if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles - (i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

Rating Criteria and Analysis

Ever since the effective date of service connection in April 2007, the Veteran's left calf muscle injury has been evaluated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5311, for moderate muscle injury to Muscle Group XI, the posterior and lateral crural muscles and muscles of the calf:  (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; and (8) plantaris.  The functions of these muscles are propulsion and plantar flexion of the foot (1); stabilization of the arch (2, 3); flexion of the toes (4, 5); and flexion of the knee (6).  This code provides a noncompensable rating for slight muscle injury, a 10 percent rating for moderate muscle injury, a 20 percent rating for moderately severe muscle injury, and a 30 percent rating for severe muscle injury. 

The Veteran initially underwent a VA examination to assess the nature and severity of the left calf muscle disability in November 2007.  Following that, he asserted in a November 2008 statement that his left leg condition had worsened, and he was afforded another VA examination in June 2009.  The examiner on that examination indicated that the claims file was unavailable for review.  Further, the examiner concluded that the severity of the Veteran's disability had increased since his 2007 VA examination, as there was increased fatigue, pain, and lack of endurance after repetitive use.  More recently, the Veteran alleged in a letter received in July 2011 that his left leg injury was "moderately severe and progressively worse."  He stated that he endured severe pain for fear of undergoing another surgery.  He underwent another VA examination in October 2013.  

The Board has reviewed the probative evidence of record, but finds that the preponderance of the evidence is against the assignment of the next higher rating of 20 percent for moderately severe muscle disability, as will be discussed.  Historically, the service medical records establish that the Veteran sustained a left calf muscle injury while running that resulted in surgery.  There was a diagnosis of medial gastrocnemius avulsion with a completely torn medial head of the left gastrocnemius, and a hematoma had developed.  A left fasciotomy was required in October 1999 to relieve a posterior compartmental syndrome, to remove the hematoma, and to reattach the medial head of the gastrocnemius to its insertion point.  The Veteran was placed on convalescent leave following the surgery for 14 days, and also given a physical profile.  As previously noted in the introduction, this muscle injury also involved scarring and nerve damage, both sequelae of which are separately evaluated and not for consideration in this decision.  

In his April 2007 claim, the Veteran described having had surgery on his left leg from a blood clot received while conducting physical training.  He underwent surgery.  He claimed that the use and mobility of his leg continued to deteriorate.  He stated that he had limited use of his left leg and was not able to jump, run, or walk for long periods of time.  

At the time of a November 2007 VA examination, the Veteran reported that he had difficulty using his left leg due to fatigability and instability after chronic use.  He indicated that he was not able to run or walk a long distance, or to jump up and down due to fear of similar discomfort in left calf as in 1999.  He also asserted that his leg gave out after prolonged use.  Rest helped to reduce the calf discomfort.  On examination, the circumference of both calves was 36 cm.  Motor strength was 4/5 with plantar flexion of the left foot due to fear of injuring the calf, per the Veteran.  The pertinent diagnoses were status post fasciotomy of the left calf for left superficial posterior compartment syndrome and removal of hematoma in service; and status post surgical repair of the left gastrocnemius muscle in service.  The examiner found moderate functional limitation for daily/occupational activities due to the diagnosed disabilities (which also included other conditions), especially with regards to a physical job.    

At the time of a June 2009 VA examination, the Veteran complained that fatigability and instability in his left leg after use had worsened since his 2007 VA examination.  He stated that he was unable to walk or run for long periods and was unable to exercise except for a very limited extent on account of his calf muscle injury.  He reported that the muscle became fatigued very easily and was getting worse as the years went by, and that it had worsened significantly since the 2007 VA examination.  He related that his job was becoming more and more affected because he had to walk for long distances and he had to walk up stairs, which was difficult in view of the weakness in his calf muscle.  He claimed he had muscle pain and tightness that required rest or else it would feel like it was going to "pop" again as it had during his initial injury in 1999.  He claimed periods of flare-ups, where the severity was 7 to 8 out of 10 (on a scale with 10 being most severe), and that such periods occurred one to two times per week, lasting approximately eight hours.  He states that the precipitating factor was walking and the alleviating factor was rest.  The extent to which the flare-ups resulted in additional limitation of function or motion was that the muscle tightness and pain would limit his ability to bear weight on his leg due to the pain in his calf.  

On examination of the left calf, there was no tissue loss noted, and no bone or joint damage.  Muscle strength of the gastrocnemius was 4/5 with dorsiflexion and plantar flexion of the foot.  There was no muscle herniation.  Repetitive use of the gastrocnemius muscle (with three repetitions) showed tightness and pain in the gastrocnemius, and the Veteran felt increased fatigue and lack of endurance by the third repetition.  He was able to contract the muscle.  There was no atrophy noted in comparison with the right gastrocnemius.  The Veteran's gait favored the left leg, but he did not use any aids or braces for ambulation.  During flare-ups, the Veteran reported that he was limited additionally in that he had difficulty bearing weight on the left leg secondary to the pain in his calf muscle.  The fatigue, weakness, and lack of endurance were increased as well.  Fatigue and pain were the main complaints, in addition to feeling as if the muscle would rupture again with extended use.  Coordination was good.  The examiner concluded that the severity of the Veteran's disability had increased since the 2007 VA examination as demonstrated by increased fatigue, pain, and lack of endurance after repetitive use.  

At the time of an October 2013 VA examination, the Veteran reported that he felt off and on pain in the calf muscle and needed pain pills almost daily.  He complained of increased weakness since the 2009 VA examination, and claimed that he was only able to stand for roughly 30 minutes before he had pain and fatigue.  He reported that his left calf muscle became fatigued easily, and he was unable to walk more than a few blocks before he needed rest.  On examination, the examining physician noted that of the cardinal signs and symptoms of muscle disability, the Veteran had weakness, lowered threshold of fatigue, and fatigue-pain in relation to Muscle Group XI.  There was some impairment of muscle tonus.  Muscle strength was 4/5 with plantar flexion of the left foot.  The Veteran was noted to occasionally use a cane due to both right knee and left leg conditions.  The examiner stated that there was an impact of the Veteran's muscle injury on his ability to work in that he would have problems with lifting and carrying.  The examiner concluded that after reviewing the Veteran's file, his history, physical examination, and standard medical textbook, and in consideration of his experience and expertise, it was his opinion that the Veteran's left calf muscle injury was mild to moderate in nature.  

Treatment records in the file show that the Veteran took pain medication daily as needed for pain or inflammation (notably he had orthopedic conditions to include osteoarthritis).  In short, the records do not demonstrate that the left calf muscle disability was more than moderate in severity.  In fact, there is little if any evidence of treatment specifically for the left calf muscle.  VA outpatient records in 2013 do not mention a left calf disability specifically on an "active problems" list.  

While the left calf muscle injury in service did not involve a through and through wound, the records for consideration in this appeal show that there was some impairment of muscle tonus, loss of power (weakness), lowered threshold of fatigue, and fatigue-pain, when compared to the right side.  Such a picture is consistent with the criteria for a moderate muscle disability, as seen in the classifications of muscle injuries in 38 C.F.R. § 4.56(d).  The evidence does not demonstrate that the Veteran's injury approximates the criteria for a moderately severe disability, which in accordance with 38 C.F.R. § 4.56(d) would require circumstances comparable to a prolonged hospitalization for treatment of the initial injury and loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the right side.  Such has not been shown with respect to the Veteran's left calf muscle injury, treatment, and clinical findings.  There was some impairment in muscle tone but no actual tissue loss was observed.  The calf circumference matched that of the opposite side.  Moreover, examinations show that on muscle strength testing, his left calf muscle was 4/5 (representing less than normal strength), which is greater than 3/5 (representing no movement against resistance).  Although the examiner in 2009 concluded that the calf muscle disability had increased in severity since 2007, with fatigue and pain as the main complaints, there was still no atrophy or herniation of the muscle noted, the muscle contracted, and coordination was good.  It is also noted that the 2007 examiner's assessment of the functional impairment from the calf muscle injury was that it limited daily/occupational activities to a moderate degree.  

While there is a record of consistent complaint of various cardinal signs and symptoms of muscle disability that might demonstrate difficulty in keeping up with work requirements, as was noted that the Veteran would have problems in lifting and carrying due to his calf muscle injury, the VA examining physician in 2013 took into account the Veteran's history and clinical findings and various cardinal signs and symptoms of disability including weakness, fatigue, and pain.  The examiner concluded that the severity of the left calf muscle injury was no more than moderate in nature.  For these reasons, the type of injury, history and complaint, and the objective findings do not more nearly approximate or equate to moderately severe muscle disability.

The Board has taken note of the Veteran's assessment of his left calf injury as moderately severe or worse.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected calf disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's objective muscle manifestations has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  It is the objective muscle abnormalities associated with the service-connected left calf disability that are to be evaluated under the appropriate criteria.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology as reported during examinations.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the severity of his left calf muscle injury.  

In short, in the Board's judgment is that the preponderance of the evidence is against a finding of a resulting disability picture reflective of moderately severe impairment involving the Veteran's left calf, Muscle Group XI, as would be required for a 20 percent rating under Diagnostic Code 5311.  Accordingly, an initial higher rating is not warranted for the left calf muscle injury on the basis of muscle damage.  38 C.F.R. §§ 4.56, 4.73, and Code 5311.  

Consideration has been given to "staged ratings" for the disability over the period covered in this appeal.  The Board concludes that clinical findings have shown that the Veteran's Muscle Group XI injury satisfies the criteria for a 10 percent rating and no higher.



Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his left calf muscle disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's weakness, fatigue, and pain in the left calf are all incorporated in the schedular criteria for evaluating muscle injuries.  The Rating Schedule contemplates symptoms of muscle disability, namely, loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and provides for classification of muscle injuries as slight, moderate, moderately severe, and severe, in accordance with the severity of each muscle affected.  The Veteran's left calf muscle injury involves Muscle Group XI, and in considering his muscle complaints and symptoms, the VA examiners by their descriptions have characterized the severity of his injury as no more than moderate.  In other words, the Veteran does not experience any symptomatology not already encompassed or covered in the Rating Schedule.  

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the disabilities in question. 


ORDER

An initial rating higher than 10 percent for status post fasciotomy of the left calf for left superficial posterior compartment syndrome and removal of hematoma with status post-surgical repair of the left gastrocnemius muscle is denied.


REMAND

In regard to the claim of service connection for a psychiatric disability other than PTSD, the Board in September 2013 remanded the case to the RO in order to afford the Veteran a VA psychiatric examination for the purpose of determining whether he likely had a current psychiatric disability, other than PTSD, that was related to his period of service.  It was noted at that time that the Veteran had complained (on a December 2006 VA outpatient record) that he had had worsening feelings of depression since 2003, around the time of his service discharge.  On another VA outpatient record, in about December 2009, he had reported that his depression developed in service and that it had never been adequately treated.  VA Outpatient records dated beginning in 2006 and VA examination reports in November 2007 and October 2013 show complaints and diagnoses of major depressive disorder and major depression.  Recent reports from Michigan Rehabilitation Services show a diagnosis of dysthymia.  The Veteran has also had a notable history of drug dependence since service, which has more recently appeared to be in remission.   

The VA examiner in October 2013 opined that the Veteran's major depressive disorder and his cocaine dependence (in remission) were less likely than not related to his period of service.  The rationale was merely that service treatment records did not show treatment for depression and that the drug dependence was a "lifestyle choice" and not the result of military experience.  In the Board's judgment, such reasoning is inadequate to decide the claim, especially as the examiner appeared to disregard post-service evidence of the Veteran's reports of having worsening depression since service and in light of the fact that the Veteran's representative argued in February 2014 that separating the Veteran's service-connected PTSD and his substance abuse was not possible.  To support his contention, he submitted an article from a VA website regarding the coexistence of PTSD and substance abuse, and the likelihood that other mental health problems were present to include mood problems such as depression.  In this case, the VA examiner did not discuss the impact, if any, that the service-connected PTSD had on the other diagnosed mental disabilities, to include whether one aggravated the other.  Rather, the examiner only indicated in the report that it was possible to differentiate the symptoms of each diagnosed disability.  The Court has stressed that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In regard to the TDIU rating claim, the Veteran's representative argued in a February 2014 statement that the Veteran has been unable to sustain substantially gainful employment ever since he filed his original claim (the claim for the issues currently on appeal was received in April 2007).  He asserted that the Veteran had met the schedular criteria for a TDIU rating effective June 10, 2008.  Indeed, at present and in consideration of the favorable rating decisions of January 2014 and March 2014, wherein service connection for PTSD and tinnitus was granted and ratings (staged ratings from 30 percent to 100 percent for PTSD, and 10 percent for tinnitus) were assigned, and higher ratings were assigned for headaches (50 percent) and a left calf scar (10 percent), the Veteran's combined ratings have been as follows:  40 percent from April 5, 2007; 80 percent from June 10, 2008; and 100 percent from May 23, 2011.  

A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  In this case, a VA examiner in June 2009 noted the Veteran's complaint that his job with a health department was becoming more and more affected due to his service-connected calf muscle injury.  On an October 2009 VA examination, the Veteran related that he had missed five weeks from work in the past year, due in part to a right knee disability, which was service-connected as secondary to the left calf disability.  In a December 2009 VA outpatient record, it was noted that the Veteran was unemployed.  On a May 2011 VA psychiatric examination, the Veteran reported that he had been unemployed for one to two years on account of mental health (PTSD) symptoms.  Therefore, the issue of entitlement to TDIU has been reasonably raised by the record, is considered part of the increased rating claim on appeal, and must be developed and adjudicated. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating. 

2.  Send the Veteran's file to the VA examiner who previously furnished an opinion in September 2013, or to another VA examiner if she is not available, for the purpose of obtaining a clarifying opinion regarding the nature and etiology of the Veteran's psychiatric disabilities other than PTSD.  The examiner should again review all pertinent records associated with the claims file. 

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's diagnosed major depressive disorder and substance abuse (in remission) were (a) related to his period of military service from November 1979 to December 2003, (b) proximately due to or caused by the already service-connected PTSD, and (c) aggravated by (i.e., increased the severity of) the already service-connected PTSD.  The examiner should clearly explain the rationale for any opinion given.  

If the requested opinion cannot be provided without a re-examination of the Veteran, then arrange for the Veteran to appear for an examination.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be concluded based on the evidence of record and current medical knowledge.

3.  After the above development requested is completed, adjudicate the claims for service connection for a psychiatric disability other than PTSD and for a TDIU rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


